*174OPINION OF THE COURT
Per Curiam.
Steven Elliot Cohen has submitted an affidavit dated July 13, 2011, wherein, he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Cohen was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on July 16, 1979.
By order of the Supreme Court of New Jersey dated May 26, 2011, Mr. Cohen was disbarred in New Jersey, on consent.
Mr. Cohen is aware of a pending investigation by the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) into allegations of professional misconduct, including misappropriation of client funds. He avers that he would not be able to successfully defend himself on the merits against charges predicated upon the foregoing.
Mr. Cohen acknowledges that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress by anyone; and that he is fully aware of the implications of submitting same, including the fact that he is barred from applying for reinstatement as an attorney and counselor-at-law for seven years.
Mr. Cohen further avers that his resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him by Judiciary Law § 90 (6-a) (d), and waives his right to be heard in opposition thereto.
The Grievance Committee recommends acceptance of Mr. Cohen’s resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, Mr. Cohen is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Mastro, A.PJ., Rivera, Skelos, Dillon and Eng, JJ., concur.
Ordered that the resignation of Steven Elliot Cohen is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Steven Elliot Cohen is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*175Ordered that Steven Elliot Cohen shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Steven Elliot Cohen is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Steven Elliot Cohen has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).